Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Lampert on 01/12/2022.

The application has been amended as follows: 

In The Claims:
Claim 21 has been amended to read:
21. (Currently Amended) A downhole catcher device, the catcher device comprising:
a catching mechanism being transferable between a first mode and a second mode:
the catching mechanism being configured for passing by a first operation element if the catching mechanism is in the first mode; and
the catching mechanism being configured for catching a second operation element if the catching mechanism is in the second mode;
the catching mechanism comprising a diverter;
the catcher device further comprising a catching path and a bypass path [[besides]] radially adjacent to the catching path;
wherein the diverter includes an inlet and an outlet;

wherein in the first mode the outlet is located facing the bypass path thereby allowing the first operation element to pass through the catching mechanism; and
wherein in the second mode the outlet is facing the catching path thereby directing the second operation element into the catching path and catching the operation element in the catching mechanism.

In claim 26, line 1, “claim 25” has been replaced by --claim 21--

32. (Currently Amended) The catcher device according to claim 31,
the catcher device further comprising a first coupling element for coupling the catching mechanism to a second coupling element of a downhole tool located upstream the catching mechanism, wherein a movement of the first coupling element transfers the catching mechanism from the first mode to the second mode, wherein the first coupling element forms at least part of a swivel coupling;

wherein the diverter and the catcher cage are rotatable with respect to each other.

33. (Currently Amended) The catcher device according to claim 31,
the catcher device further comprising a first coupling element for coupling the catching mechanism to a second coupling element of a downhole tool located upstream the catching mechanism, 

the catcher device further comprising a guiding mechanism which translates the axial movement into the rotational movement, wherein the guiding mechanism includes a guide pin and guide groove arrangement;
wherein the guiding mechanism is partially provided by the catcher cage, and wherein the guiding mechanism is provided by the diverter and the catcher cage.

34. (Currently Amended) A downhole tool, the downhole tool comprising:
a hollow tool body connected to the downhole catcher device according to claim 21; and
a coupling element movable within the hollow tool body and being coupleable to a coupling element of [[a]] the catching mechanism of [[a]] the catcher device


40. (currently amended) The method of claim 38, the method further comprising moving [[a]] the diverter from a first position into a second position, wherein the first position corresponds to the first mode and the second position corresponds to the second mode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 20180112494 A1 no longer reads on the claims as amended because the diverter does not have an inlet and an outlet which faces one or another radially adjacent path depending on the mode. The diverter here is just a flapper which does not have a single outlet which faces one or another path depending on the mode and is not obviously modifiable to include such a diverter.
Overall, very few catcher devices were found which had radially adjacent paths as claimed and none had a diverter with an outlet that faces one or another path depending on the mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/12/2022